Proceeding to review a determination of respondent, which denied an application for an increase of rents because of a proposed conversion from a coal-fired furnace to an oil-fired system in a forty-one-family apartment house. The appeal is from an order dismissing the proceeding. Appellant contends that as matter of law the proposed conversion is a “ substantial rehabilitation ” of the property or a “ major capital improvement” within the meaning of subdivision 4 of section 4 of the State Residential Rent Law (L. 1946, ch. 274, as amd.) and paragraph e of subdivision 1 of section 33 of the Rent and Eviction Regulations. Order unanimously affirmed, with $10 costs and disbursements. (Matter of Lubitz Bros. v. Abrams, 286 App. Div. 871, motion for leave to appeal denied, 286 App. Div. 968.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.